Judgment unanimously reversed on the law and facts, without costs, and a new trial granted. Memorandum: All parties argue that the award is unsupported by the evidence. Claimants urge that it be increased and the State asks that it be reduced. The testimony is not clear as to what items were on the property, but not attached to the realty, nor does it clearly show which items were removed after the taking and by whom. A photograph shows that at the time of the appropriation the trailer was not attached to the foundations. The Trial Judge apparently included in the award a sum which represented compensation for the trailer without specifying the amount designated therefor. If the trailer is regarded as personalty, then it was not compensable. (Marraro v. State of New York, 12 N Y 2d 285.) Furthermore, there was no proof supporting expert opinion as to the value of land taken which was below grade. (Cf. Yennocek v. State of New York, 23 A D 2d 809.) We conclude that upon the record before us the evidence is insufficient for this court to intelligently review the determination of the trial court. (Appeals from judgment of Court of Claims in action for damages for permanent appropriation of leased premises.) Present — Williams, P. J., Bastow, Henry, Del Vecchio and Marsh, JJ.